                               1 Douglas E. Dexter (State Bar No. 115868)
                                  ddexter@fbm.com
                               2 Chandra S. Andrade (State Bar No. 271769)
                                  candrade@fbm.com
                               3 Jamie E. Sutton (State Bar No. 312853)
                                  jsutton@fbm.com
                               4 Farella Braun + Martel LLP
                                 235 Montgomery Street, 17th Floor
                               5 San Francisco, California 94104
                                 Telephone: (415) 954-4400
                               6 Facsimile: (415) 954-4480

                               7 Attorneys for Defendant Amazon.com, Inc.

                             8 William J. Whitsitt
                               736 S. Oro Ave
                             9 Stockton, CA 95215
                               whitsittw@gmail.com
                            10 209-229-8463

                            11 Plaintiff, in propria persona

                            12
                                                               UNITED STATES DISTRICT COURT
                            13
                                               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                            14

                            15
                                    WILLIAM J. WHITSITT,                      Case No. 2:14-cv-416 TLN CKD (PS)
                            16
                                                Plaintiff,                    STIPULATION TO CONTINUE
                            17                                                SUMMARY JUDGMENT HEARING AND
                                         vs.                                  EXTEND ASSOCIATED BRIEFING
                            18                                                DEADLINES; ORDER
                                    AMAZON.COM, INC.,
                            19                                                The Hon. Carolyn K. Delaney
                                                Defendant.
                            20                                                Complaint Filed: February 7, 2014
                                                                              FAC Filed: March 20, 2014
                            21                                                SAC Filed: April 25, 2014
                                                                              Trial Date: October 21, 2019
                            22

                            23

                            24

                            25

                            26
                            27

                            28
                                                                             -1-                                  30050\12466879.1
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                        STIPULATION TO CONTINUE SUMMARY JUDGMENT HEARING AND BRIEFING DEADLINES
                                                                Case No. 2:14-cv-416 TLN CKD PS
                               1         IT IS HEREBY STIPULATED and agreed by and between Plaintiff WILLIAM

                               2 WHITSITT, in propia persona, and Defendant AMAZON.COM, INC., by and through its counsel,

                               3 as follows:

                               4         1.       On May 3, 2019, Defendant filed a Motion for Summary Judgment (the “Motion”),

                               5 noticing a hearing date of June 5, 2019;

                               6         2.       The current deadline for Plaintiff to file an Opposition to the Motion is May 22,

                               7 2019, and the deadline for Defendant to file a Reply is May 29, 2019;

                               8         3.       Pursuant to the Court’s April 26, 2018 Pretrial Scheduling Order (Docket #66), the

                               9 last day for all non-discovery law and motion to be completed/heard is June 17, 2019;

                            10           4.       On May 17, 2019, undersigned counsel for Defendant was selected to serve on a

                            11 criminal jury in San Francisco, with trial beginning May 20, 2019 and anticipated to last

                            12 potentially until May 31, 2019. The other attorney of record for Amazon with knowledge of this

                            13 matter is traveling internationally with limited to no Internet access the week of May 20th,

                            14 returning the Sunday of Memorial Day weekend, two business days before Amazon’s current

                            15 Reply deadline;

                            16           5.       Due to these unforeseen circumstances greatly limiting Amazon counsel’s

                            17 availability during the two weeks leading up to the Motion hearing date when the parties’ briefing

                            18 is due, the parties agree to extend the hearing and briefing deadlines associated with Defendant’s

                            19 Motion, as follows:

                            20                    1.      The hearing date on Defendant’s Motion shall be moved from June 5, 2019

                            21 to June 12, 2019, which is still in advance of the June 17, 2019 law and motion deadline;

                            22                    2.      The deadline for Plaintiff to file and serve his Opposition to the Motion

                            23 shall be moved from May 22, 2019 to May 28, 2019; and

                            24                    3.      The deadline for Defendant to file and serve its Reply in further support of

                            25 the Motion shall be moved from May 29, 2019 to June 5, 2019.

                            26                 6. All other dates contained in the Pretrial Scheduling Order shall remain in place.
                            27           IT IS SO STIPULATED.

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                               1 Dated: May 19, 2019                            FARELLA BRAUN + MARTEL LLP

                               2

                               3                                             By: /s/ Chandra S. Andrade
                                                                                 Chandra S. Andrade
                               4

                               5                                             Attorneys for Defendant Amazon.com, Inc.

                               6 Dated: May 19, 2019

                               7
                                                                             By: /s/ William Whitsitt
                               8
                                                                                 William Whitsitt, Pro Se
                               9

                            10                                                  ORDER

                            11             As June 12, 2019 is not available on the court’s calendar, the hearing date on Defendant’s

                            12 Motion shall be moved from June 5, 2019 to June 13, 2019 at 10:00 a.m. All other dates are set

                            13
                                    according to the parties’ stipulation. Pursuant to the parties’ stipulation, IT IS SO ORDERED.
                            14

                            15 Dated: May 21, 2019

                            16
                                                                                   _____________________________________
                            17                                                     CAROLYN K. DELANEY
                                                                                   UNITED STATES MAGISTRATE JUDGE
                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26
                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
